 Case 1:21-cv-00723-RGA Document 6 Filed 06/17/21 Page 1 of 3 PageID #: 923




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


In re:                             :           Chapter 11
                                   :
STREAM TV NETWORKS, INC.,          :           Bankruptcy Case No. 21-10433 (KBO)
                                   :           BAP 21-00028
                                   :
                      Debtor.      :
                                   :
__________________________________ :
                                   :
STREAM TV NETWORKS, INC.,          :
                                   :
                      Appellant,   :
                                   :
     v.                            :           C.A. No. 21-723-RGA
                                   :
VISUAL TECHNOLOGIES,               :
OFFICIAL COMMITTEE OF UNSECURED :
CREDITORS, THE UNITED STATES       :
TRUSTEE, SEE CUBIC, INC., and      :
SLS HOLDINGS VI, LLC,              :
                                   :
                      Appellees.   :



                                 RECOMMENDATION

             At Wilmington this 17th day of June, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would
 Case 1:21-cv-00723-RGA Document 6 Filed 06/17/21 Page 2 of 3 PageID #: 924




not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

         Although no mediation or other ADR processes have occurred, only two out of

the five (5) parties to this appeal believe mediation could result in a constructive

resolution in this matter. However, all have indicated that should the court direct

mediation to be scheduled, they will mediate in good faith.

         Another issue is whether VTI is a proper participant. As to this issue, the parties

agree that all parties’ rights are expressly reserved as to any arguments related to

whether any other party is a proper party to this appeal or has standing to participate in

this appeal, including participation by submitting appellate briefs to this Court and

submissions in any ordered mediation. Further, without prejudice to any party’s right to

contest the propriety of a submission by VTI, should VTI submit a brief advocating

anything other position than affirmance of the Bankruptcy Court’s Order, it will file its

brief on the same schedule as Appellant.



         There are four (4) pleadings designated on the record on appeal, Record Nos.

23 through 26, which were filed by SeeCubic under seal. The parties agree that these

pleadings may be released to the District Court under seal. Because this judg e’s

involvement on Appeal relates solely to mandatory mediation, this issue needs to be

addressed by Judge Richard G. Andrews, the District Court Judge assigned to this

matter.

         Regarding any briefing schedule, the parties request that the schedule below

apply:

                                              2
 Case 1:21-cv-00723-RGA Document 6 Filed 06/17/21 Page 3 of 3 PageID #: 925




      Appellant’s Opening Brief                    45 days after either the conclusion of
                                                   mediation or the Court advises that
                                                   mediation will not occur.

      Appellees’ Opening Brief                     45 days after the filing of Appellant’s
                                                   Brief

      Appellant’s Reply Brief                      21 days after the filing of the last of
                                                   Appellees’ briefs

      Because of the various issues involved and that the majority of the parties to this

Appeal believe that the substantive issues posed on this Appeal are not amenable to

mediation and wish to avoid the associated expenditure of time, energy and resources

by this Court and the parties for mediation,

      IT IS RECOMMENDED that, pursuant to paragraph 2(a) Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District and 28

U.S.C. § 636(b), this matter be withdrawn from the mandatory referral for mediation and

proceed through the appellate process of this Court. The parties are advised of their

right to file objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B),

FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

      Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                               3
